 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    I.P., a minor, by and through his guardian         No. 1:19-cv-01090-LJO-SKO
      ad litem Richard Padilla,
12
                          Plaintiff,
13                                                       ORDER DIRECTING THE CLERK OF
               v.                                        THE COURT TO CLOSE THE CASE
14
      FAMILY HEALTHCARE NETWORK, et                      (Doc. 6)
15    al.,
16                        Defendants.
17

18
              On August 28, 2019, the parties filed a joint stipulation dismissing the action without
19
     prejudice. (Doc. 6.) In light of the parties’ stipulation, this action has been terminated, see Fed.
20
     R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has
21
     been dismissed without prejudice. Accordingly, the Clerk of the Court is directed to close this
22
     case.
23

24   IT IS SO ORDERED.
25

26
     Dated:     September 2, 2019                                   /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
